Citation Nr: 1229270	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left arm disability (also claimed as piece of steel in the left forearm).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1945 to January 1949.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file. 

This appeal was previously before the Board in August 2011, at which time it was remanded for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks service connection for a left forearm/arm disability.  He asserts that he was using a chisel and hammer to remove a boiler grit on the U.S.S. Chicago when a fragment from the chisel broke loose and struck him in the left forearm.  He contends that he has metal fragments embedded in the arm which are causing current left arm/wrist symptomatology.  

In August 2011, the Board remanded the Veteran's claim in order to obtain VA examination and etiology opinion.  In pertinent part, the VA examiner was asked to state: (i) whether there was any evidence (x-ray or otherwise) of retained metal fragments in the left arm/wrist; (ii) if so, whether the fragments were consistent with the Veteran's account of an in-service injury; and (iii) for each disability of the left arm/wrist identified upon examination, whether it was at least as likely as not that such disability was a residual of (or related to) the in-service fragment injury. 

The Veteran was afforded the requested VA examination in September 2011.  Interestingly, x-rays of the left hand revealed osteopenia and degenerative changes, while x-rays of the left forearm revealed osteopenia and a 3 millimeter metallic density in the soft tissue of the anterior forearm "compatible with the given history of prior injury."  These were the only pertinent diagnoses provided, as there was no clinical evidence of residual scarring or associated neurological problems.  

The September 2011 VA examiner opined that the osteopenia and mild degenerative changes of the left hand were less likely than not related to the metal fragment injury to his left forearm.  He did not, however, provide an opinion as to the osteopenia of the left forearm "with confirmed metallic densities."  Again, the Board's remand directed the VA examiner to provide etiology opinions as to each diagnosed disability/disorder of the left wrist OR left arm.  

The VA examiner additionally noted that the Veteran's claims file was not available for review at the time of the examination.  Accordingly, the RO requested an addendum opinion which included review of the claims file.  Unfortunately, the September 2011 examiner was not available to conduct that review.  Thus, a second VA examiner reviewed the Veteran's claims file in October 2011 and confirmed the previous examiner's opinion.  

The Board finds that the above VA opinions are inadequate to answer the questions most pertinent to this claim- namely, whether the retained metallic fragments of the left forearm (which are deemed to be medically consistent with the claimed in-service injury) caused or aggravated any disability of the left extremity, to include the diagnosed osteopenia of the left forearm. See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

As such, the claims folder should be returned to a VA examiner for an addendum opinion which specifically addresses all potential residual disabilities of the embedded left forearm metallic fragments.  This should include clarification of the September 2011 left forearm x-ray which notes "osteopenia with a 3-mm metallic density."  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should return the claims file to the September 2011, preferably, (or, if not available, to the October 2011 VA examiner) for clarification/an addendum opinion.  If neither examiner is available to provide an addendum opinion, the RO should arrange for the claims file to be forwarded to another appropriate physician for the opinions sought.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

Then, the examiner should review the record and provide an opinion that responds to the following:

The examiner should opine as to whether it is at least as likely as not (a 50% or better probability) that any diagnosed left upper extremity disability, to specifically include osteopenia of the left forearm, arm, wrist, and/or hand, was caused or aggravated by the metallic fragments, or "densities" identified by the September 2011 VA x-ray report (i.e., the in-service injury).  Again, the left forearm metallic densities have been medically confirmed as being consistent with the Veteran's reports of an in-service injury to the left forearm. See September 2011 VA Examination Report (DBQ), pp. 5-6. 

The claims folder must be reviewed in conjunction with the examination.  A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2. Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

3. After the requested development has been completed, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



